                  Case 2:21-mj-30431-DUTY ECF No. 1, PageID.1
                                               AUSA:              Filed 09/09/21 Telephone:
                                                       Jeanine Brunson             Page 1 of   8 226-9100
                                                                                            (313)
AO 91 (Rev. ) Criminal Complaint                 Special Agent:     Christopher Pennisi            Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                Eastern District of Michigan
                                                                                     Case: 2:21−mj−30431
United States of America
   v.                                                                       Case No.
                                                                                     Assigned  To : Unassigned
Rodney Linebarger                                                                    Assign. Date : 9/9/2021
                                                                                     Description: U.S. V. LINEBARGER




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              September 5, 2021               in the county of                 Wayne       in the
        Eastern           District of      Michigan       , the defendant(s) violated:
         Code Section                                                     Offense Description
18 U.S.C. § 2119                                       Carjacking
18 U.S.C. § 924(c)(1)(A)                               Brandishing a firearm during and in relation to a crime of violence (carjacking)
18 U.S.C. § 922(g)                                     Felon in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                                Christopher S. Pennisi, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:
           September 9, 2021                                                                   Judge’s signature

City and state: Detroit, Michigan                                        Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                           Printed name and title
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.2 Filed 09/09/21 Page 2 of 8




                                   AFFIDAVIT

      I, Christopher S. Pennisi, being duly sworn, depose and state as follows:

                             I.    INTRODUCTION

      1.     I have been employed as a Special Agent of the Federal Bureau of

Investigation (FBI) for sixteen years, and I am currently assigned to the Violent

Crime Squad in the Detroit Division of the FBI.

      2.     I am an “investigative or law enforcement officer” of the United States

within the meaning of 18 U.S.C. § 2501(7), that is, an officer of the United States

who is empowered by the law to conduct investigations of and to make arrests for

the offenses enumerated in 18 U.S.C. § 2516.

      3.     I have investigated federal violations concerning crimes of violence and

firearms. I have gained experience through training and everyday work related to

these types of investigations.

      4.     The statements contained in this affidavit are based on my experience

and background as a special agent and on information provided by police officers,

other agents of the FBI, and other law enforcement personnel. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all of facts known to law enforcement related to this

investigation.
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.3 Filed 09/09/21 Page 3 of 8




      5.     This affidavit is made in support of a criminal complaint charging

Rodney Linebarger and with taking a motor vehicle transported, shipped, or received

in interstate commerce from the person or presence of another by force and violence

or by intimidation and with intent to cause death or serious bodily harm in violation

of 18 U.S.C. § 2119.

      6.     This affidavit is also made in support of a criminal complaint charging

Linebarger with brandishing a firearm during and in relation to a crime of violence

(carjacking) in violation of 18 U.S.C. § 924(c).

      7.     This affidavit is also made in support of a criminal complaint charging

Linebarger with felon in possession of a firearm in violation of 18 U.S.C. § 922(g).

                 II.   SUMMARY OF THE INVESTIGATION

      8.     At approximately 11:40 pm on September 5, 2021, victim S.Y. was

sitting in the passenger seat of her black 2019 Dodge Durango while it was parked

in a parking lot of a liquor store located at 2**** Redmond Street near Eight Mile

Road in the city of Detroit.

      9.     A black male, later determined to be Rodney Linebarger, approached

the driver’s side of S.Y.’s car with knocked on the driver’s window with a gun,

pointed it at S.Y. and told her to unlock the door.

      10.    S.Y. unlocked the passenger side door and started to exit the vehicle

whereupon she was confronted by Linebarger, who told her to give him her money


                                          2
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.4 Filed 09/09/21 Page 4 of 8




and not to run. S.Y. replied that she did not have any money and she fled inside the

business.

      11.      Linebarger entered S.Y.’s Durango from the passenger seat, slid across

to the driver’s seat and drove off, followed by a silver Dodge Journey.

      12.      S.Y. described the gunman as 6’1 to 6’3” tall, medium build, wearing

black pants and a black top with long sleeves with a short haircut armed with a black

handgun.

      13.      Linebarger is 6’01”, approximately 175 pounds (according to him), and

nearly bald.

      14.      Approximately 15 minutes after the carjacking, Detroit Police Officers

observed the carjacked Dodge Durango backing into the driveway of 12***

Dickerson. A black male exited the car and entered the house. Shortly afterwards,

a silver Dodge Journey backed into the driveway.

      15.      The silver Dodge Journey later drove out of the driveway and stopped

at the Sunoco gas station at 12*** Gratiot less than a half mile away.

      16.      A felony car stop was attempted on the Journey in the gas station

parking lot and a tall black male, later identified as Linebarger exited the car and

attempted to distance himself from it. Linebarger was ultimately taken into custody

and a loaded, black Ruger 9mm semi-automatic pistol was located on the driver’s

side floorboard.


                                           3
    Case 2:21-mj-30431-DUTY ECF No. 1, PageID.5 Filed 09/09/21 Page 5 of 8




      17.    The passenger of the Journey, M.G., was also taken into custody

following the felony stop.

      18.    When Linebarger was searched incident to arrest, two insurance

documents for S.Y.’s Dodge Durango were located in his pocket.

      19.    Review of surveillance video of the liquor store parking lot confirmed

victim S.Y.’s account of the major events of the robbery.

      20.    On September 6, 2021, M.G. was interviewed. M.G. explained that

Rodney Linebarger has been harassing and stalking her since they stopped dating.

M.G. obtained a personal protective order against Linebarger but never had him

served with it.

      21.    Approximately three days prior to her arrest, M.G. legally purchased a

pistol from a sporting goods store for protection from Rodney Linebarger.

      22.    On September 5, 2021, M.G. visited a friend on Fairmount Street in

Detroit. When she went to leave in her vehicle, Linebarger surprised M.G. by

entering the passenger side of M.G.’s vehicle.

      23.    Linebarger noticed M.G.’s pistol and laughed. M.G. decided to talk

with Linebarger instead of doing anything with the gun, so she placed her pistol in

the compartment in the driver’s door. She drove both of them around until she got

tired and switched seats with Linebarger without removing the gun from the door.




                                         4
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.6 Filed 09/09/21 Page 6 of 8




       24.   M.G. observed Linebarger drive into the liquor store parking lot and

park behind a black Dodge Durango. M.G. watched Linebarger get out of her car,

approach the driver’s side of the Durango, knock on the window with a gun, and

yelled at the female occupant, “Bitc-, get out of the car!” M.G. then watched

Linebarger walk around to the passenger side of the Durango whereupon the female

occupant exited and Linebarger got into the Durango and drove away. The armed

carjacking was immediately reported to the police.

       25.   M.G. followed Linebarger in her car because Linebarger had taken her

phone with him along with her gun. They separated at some point and M.G.

eventually went to Linebarger’s cousin’s house located at 12*** Dickerson thinking

that Linebarger would be there.

       26.   M.G. explained that she and Linebarger left the Dickerson house

together in her car and drove to a gas station on Gratiot. Linebarger told M.G. that

she was a liability. Soon thereafter, they were stopped by the police and taken into

custody.

       27.   On September 6, 2021, Linebarger was interviewed and stated that he

would take responsibility for the gun.

       28.   When asked about his clothing, Linebarger stated that he was wearing

a black jacket prior to be arrested. S.Y. described her assailant as wearing a black

top.


                                         5
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.7 Filed 09/09/21 Page 7 of 8




      29.    Based on the VIN number assigned to S.Y.’s Dodge Durango, it was

manufactured in Michigan. However, in 2019, S.Y. drove the car to Cincinnati,

Ohio to attend a jazz festival. Therefore, the car was “transported in interstate

commerce” as recited in 18 U.S.C. § 2119.

      30.    Linebarger has the following felony convictions: January 12, 1990,

attempt receiving and concealing stolen property; May 25, 1990, controlled

possession of controlled substance, less than 25 grams; August 13, 1991, felony

firearm and two counts of armed robbery; and December 8, 2000, escape from jail

through violence; and, August 28, 2018, possession of weapons by a prisoner for

which he received a variety of prison terms.

      31.    Ruger pistols are made outside of the state of Michigan. The handgun

Linebarger used to carjack S.Y. therefore traveled in interstate or foreign commerce.

                              III.   CONCLUSION

      32.    Based on the above information, probable cause exists that Rodney

Linebarger took a motor vehicle transported, shipped, or received in interstate

commerce from the person or presence of another by force and violence or by

intimidation and with intent to cause death or serious bodily harm in violation of 18

U.S.C. § 2119, brandished a firearm during and in relation to a crime of violence

(carjacking) in violation of 18 U.S.C. § 924(c), and possessed a firearm knowing




                                         6
   Case 2:21-mj-30431-DUTY ECF No. 1, PageID.8 Filed 09/09/21 Page 8 of 8




that he had been previously convicted of a felony offense in violation of 18 U.S.C.

§ 922(g).

        33.   In consideration of the foregoing, I respectfully request that this Court

issue a complaint against Linebarger for violation of 18 U.S.C. §§ 2119,

924(c)(1)(A), and 922(g).

        34.   Further in consideration of the foregoing, I respectfully request that this

Court issue an arrest warrant for Linebarger for violation 18 U.S.C. §§ 2119,

924(c)(1)(A), and 922(g).

                                                Respectfully submitted,


                                                ____________________________
                                                Christopher S. Pennisi, Special Agent
                                                Federal Bureau of Investigation

Sworn to before me and signed in my
presence and/or by reliable electronic means.


_______________________________________
HON. KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE JUDGE

Date:    September 9, 2021




                                            7
